DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2021 has been entered.
 Response to Amendment
The Amendment filed on 5/31/2021 has been entered. Claims 1-16 remain pending in the application. Claims 17-18 are new.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 1/29/2021.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 1/29/2021.
Allowable Subject Matter
Claims 1-18 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a manual breast pump as claimed in claim 1 comprising an arm that extends from the body having a support shaft part, the handle has a fulcrum portion at which the 
In regard to claim 13, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a manual breast pump as claimed in claim 13 comprising an arm that extends from the body, having a support shaft part, the handle has a fulcrum portion at which the handle is rotatably attached to the support shaft part, the fulcrum portion of the handle is positioned between the lift part and the lever part such that the fulcrum portion of the handle is a fulcrum around which the handle is configured to pivot, a colliding part, against which the handle is configured to collide before the lever part of the handle and the body directly contact each other when the lever part approaches the body, and the colliding part has a damper structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783